Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 1 of 27 PageID 1584




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


 ROBERT GLEN HILL,

                  Petitioner,

 vs.                                                 Case No. 3:19-cv-408-BJD-PDB

 SECRETARY, FLORIDA DEPARTMENT
 OF CORRECTIONS, et al.,

                     Respondents.


                                          ORDER

                                     I.   STATUS

       Petitioner Robert Glen Hill is proceeding on a pro se Amended Petition

 (Petition) (Doc. 8) pursuant to 28 U.S.C. § 2254. He is challenging his state

 court (Duval County) conviction for false verification to a pawn broker.

 Respondents filed an Answer in Response to Order to Show Cause (Response)

 (Doc. 14). Petitioner filed a Reply (Reply) (Doc. 15).1




 1 Respondents filed an Appendix (Doc. 14). The Court hereinafter refers to the exhibits
 contained in the Appendix as “Ex.” The page numbers referenced are the Bates stamp
 numbers at the bottom of each page of the exhibit. Otherwise, the page number on the
 document will be referenced. For the Petition, Response, and Reply, the Court references
 the page numbers assigned by the electronic filing system.
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 2 of 27 PageID 1585




                           II.   EVIDENTIARY HEARING

       Petitioner is not entitled to an evidentiary hearing. “In a habeas corpus

 proceeding, the burden is on the petitioner to establish the need for an

 evidentiary hearing.” Jones v. Sec’y, Fla. Dep’t of Corr., 834 F.3d 1299, 1318

 (11th Cir. 2016) (citations omitted), cert. denied, 137 S. Ct. 2245 (2017). To

 be entitled to an evidentiary hearing, a petitioner must allege “facts that, if

 true, would entitle him to relief.” Martin v. United States, 949 F.3d 662, 670

 (11th Cir.) (quoting Aron v. United States, 291 F.3d 708, 715 (11th Cir. 2002))

 (citation omitted), cert. denied, 141 S. Ct. 357 (2020). See Chavez v. Sec'y,

 Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011) (opining a petitioner

 bears the burden of establishing the need for an evidentiary hearing with more

 than speculative and inconcrete claims of need), cert. denied, 565 U.S. 1120

 (2012); Dickson v. Wainwright, 683 F.2d 348, 351 (11th Cir. 1982) (same).

 Here, Petitioner has not met his burden.

       If the allegations are contradicted by the record, patently frivolous, or

 based upon unsupported generalizations, the court is not required to conduct

 an evidentiary hearing.     Martin, 949 F.3d at 670 (quotation and citation

 omitted). In this case, the pertinent facts are fully developed in this record or

 the record otherwise precludes habeas relief; therefore, this Court can

 "adequately    assess   [Petitioner's]       claim[s]   without   further   factual

                                          2
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 3 of 27 PageID 1586




 development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), cert.

 denied, 541 U.S. 1034 (2004).        The Court finds Petitioner has not met his

 burden as the record refutes the asserted factual allegations or otherwise

 precludes habeas relief. As such, the Court finds Petitioner is not entitled to

 an evidentiary hearing. Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                               III.   HABEAS REVIEW

       Federal courts are authorized to grant habeas relief to a state prisoner

 “only on the ground that he is in custody in violation of the Constitution or

 laws or treaties of the United States.” Lee v. GDCP Warden, 987 F.3d 1007,

 1017 (11th Cir. 2021) (quoting 28 U.S.C. § 2254). Under the Antiterrorism

 and Effective Death Penalty Act of 1996 (AEDPA), there is a very deferential

 framework, limiting the power of federal courts to grant relief if a state court

 denied a claim on its merits. Sealey v. Warden, Ga. Diagnostic Prison, 954

 F.3d 1338, 1354 (11th Cir. 2020) (citation omitted) (acknowledging the

 deferential framework of AEDPA for evaluating issues previously decided in

 state court), cert. denied, 141 S. Ct. 2469 (2021); Shoop v. Hill, 139 S. Ct. 504,

 506 (2019) (per curiam) (recognizing AEDPA imposes “important limitations

 on the power of federal courts to overturn the judgments of state courts in

 criminal cases"). It is well understood that relief is limited to occasions where

 the state court’s decision:

                                           3
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 4 of 27 PageID 1587




             “was contrary to, or involved an unreasonable
             application of, clearly established Federal law, as
             determined by the Supreme Court of the United
             States,” or “was based on an unreasonable
             determination of the facts in light of the evidence
             presented in the State court proceeding.” A state
             court’s decision is “contrary to” clearly established
             federal law if the state court either reaches a
             conclusion opposite to the Supreme Court of the
             United States on a question of law or reaches a
             different outcome than the Supreme Court in a case
             with “materially indistinguishable facts.” Williams
             v. Taylor, 529 U.S. 362, 412-13, 120 S. Ct. 1495, 146
             L.Ed.2d 389 (2000).         “Under the ‘unreasonable
             application’ clause, a federal habeas court may grant
             the writ if the state court identifies the correct
             governing legal principle” from Supreme Court
             precedents “but unreasonably applies that principle to
             the facts of the prisoner’s case.” Id. at 413, 120 S. Ct.
             1495.

 Lee, 987 F.3d at 1017-18.

       This is a high hurdle, not easily surmounted. If the state court applied

 clearly established federal law to reasonably determined facts when

 determining a claim on its merits, “a federal habeas court may not disturb the

 state court’s decision unless its error lies ‘beyond any possibility for fairminded

 disagreement.’”    Shinn v. Kayer, 141 S. Ct. 517, 520 (2020) (per curiam)

 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). Also, a state court's

 finding of fact, whether a state trial court or appellate court, is entitled to a

 presumption of correctness under 28 U.S.C. § 2254(e)(1). “The state court’s



                                         4
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 5 of 27 PageID 1588




 factual determinations are presumed correct, absent clear and convincing

 evidence to the contrary.”    Sealey, 954 F.3d at 1354 (quoting 28 U.S.C. §

 2254(e)(1)).   This presumption of correctness, however, applies only to

 findings of fact, not mixed determinations of law and fact. Brannan v. GDCP

 Warden, 541 F. App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing

 the distinction between a pure question of fact from a mixed question of law

 and fact), cert. denied, 573 U.S. 906 (2014). Furthermore, the second prong of

 § 2254(d), requires this Court to “accord the state trial court [determination of

 the facts] substantial deference.” Dallas v. Warden, 964 F.3d 1285, 1302 (11th

 Cir. 2020) (quoting Brumfield v. Cain, 576 U.S. 305, 314 (2015)), petition for

 cert. filed, (U.S. Feb. 27, 2021) (No. 20-7589). As such, a federal district court

 may not supersede a state court’s determination simply because reasonable

 minds may disagree about the finding. Id. (quotation and citation omitted).

       Finally, where there has been one reasoned state court judgment

 rejecting a federal claim followed by an unexplained order upholding that

 judgement, federal habeas courts employ a "look through" presumption: "the

 federal court should 'look through' the unexplained decision to the last related

 state-court decision that does provide a relevant rationale. It should then

 presume that the unexplained decision adopted the same reasoning." Wilson

 v. Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

                                         5
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 6 of 27 PageID 1589




                 IV.   INEFFECTIVE ASSISTANCE OF COUNSEL

       Petitioner raises one ground claiming the ineffective assistance of trial

 counsel.   Claims of ineffective assistance of counsel are “governed by the

 familiar two-part Strickland[v. Washington, 466 U.S. 668 (1984)] standard.”

 Knight v. Fla. Dep’t of Corr., 958 F.3d 1035, 1038 (11th Cir. 2020), cert. denied,

 141 S. Ct. 2471 (2021).     To prevail on a claim of ineffective assistance of

 counsel, a petitioner must successfully show his counsel “made errors so

 serious that counsel was not functioning as the ‘counsel’ guaranteed the

 defendant by the Sixth Amendment” as well as show “the deficient

 performance prejudiced the defendant, depriving him of a ‘fair trial, a trial

 whose result is reliable.’” Raheem v. GDCP Warden, 995 F.3d 895, 908 (11th

 Cir. 2021) (quoting Strickland, 466 U.S. at 687). As both components under

 Strickland must be met, failure to meet either prong is fatal to the claim.

 Raheem, 995 F.3d at 908 (citation omitted).

            V.   EXHAUSTION AND PROCEDURAL DEFAULT

       Respondents contend grounds one, two, and four are unexhausted and

 procedurally defaulted. Response at 16-19, 21-23, 30-32. Petitioner raised

 these grounds in an Amended Rule 3.850 motion. Ex. P at 11-17. Notably,

 Petitioner was granted leave to amend his original Rule 3.850 motion after the

 circuit court found Petitioner’s claims insufficiently pled. Id. at 8-10. Thus,

                                         6
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 7 of 27 PageID 1590




 Petitioner was given an opportunity to cure the deficiencies of his original

 motion.

       In its Order Denying Defendant’s Amended Motion for Postconviction

 Relief, the circuit court held the claims were conclusory, lacking the necessary

 detail and supporting documentation to support the allegations. Id. at 101.

 The court further found Petitioner failed to rectify the deficiencies of the

 original motion. Id. Thus, the court concluded Petitioner had been given an

 opportunity to amend the motion and no further opportunity need be provided.

 Id. As such, the court denied post-conviction relief. The 1st DCA affirmed.

 Ex. R.

       Respondents contend that the circuit court did not address the merits of

 these three grounds, finding the grounds were conclusory and insufficiently

 pled. Response at 16, 22, 30. As such, Respondents submit the claims are

 unexhausted and procedurally defaulted. The doctrine of procedural default

 requires the following:

                    Federal    habeas     courts   reviewing     the
             constitutionality of a state prisoner's conviction and
             sentence are guided by rules designed to ensure that
             state court judgments are accorded the finality and
             respect necessary to preserve the integrity of legal
             proceedings within our system of federalism. These
             rules include the doctrine of procedural default, under
             which a federal court will not review the merits of
             claims, including constitutional claims, that a state

                                        7
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 8 of 27 PageID 1591




              court declined to hear because the prisoner failed to
              abide by a state procedural rule. See, e.g., Coleman,[2]
              supra, at 747-748, 111 S. Ct. 2546; Sykes,[3] supra, at
              84-85, 97 S. Ct. 2497. A state court's invocation of a
              procedural rule to deny a prisoner's claims precludes
              federal review of the claims if, among other requisites,
              the state procedural rule is a nonfederal ground
              adequate to support the judgment and the rule is
              firmly established and consistently followed. See, e.g.,
              Walker v. Martin, 562 U.S. ----, ----, 131 S. Ct. 1120,
              1127-1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler,
              558 U.S.----, ----, 130 S. Ct. 612, 617-618, 175 L.Ed.2d
              417 (2009). The doctrine barring procedurally
              defaulted claims from being heard is not without
              exceptions. A prisoner may obtain federal review of a
              defaulted claim by showing cause for the default and
              prejudice from a violation of federal law. See Coleman,
              501 U.S., at 750, 111 S. Ct. 2546.

 Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

       A petition for writ of habeas corpus should not be entertained unless the

 petitioner has first exhausted his state court remedies. Castille v. Peoples,

 489 U.S. 346, 349 (1989); Rose v. Lundy, 455 U.S. 509 (1982). A procedural

 default arises "when 'the petitioner fails to raise the [federal] claim in state

 court and it is clear from state law that any future attempts at exhaustion

 would be futile.'" Owen v. Sec'y, Dep't of Corr., 568 F.3d 894, 908 n.9 (11th




 2 Coleman v. Thompson, 501 U.S. 722 (1991).

 3 Wainwright v. Sykes, 433 U.S. 72 (1977).

                                              8
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 9 of 27 PageID 1592




 Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300, 1304 (11th Cir. 2003)),

 cert. denied, 558 U.S. 1151 (2010).

       There are, however, allowable exceptions to the procedural default

 doctrine; "[a] prisoner may obtain federal review of a defaulted claim by

 showing cause for the default and prejudice from a violation of federal law."

 Martinez, 566 U.S. at 10 (citing Coleman, 501 U.S. at 750). To demonstrate

 cause, a petitioner must show some objective factor external to the defense

 impeded his effort to properly raise the claim in state court.         Wright v.

 Hopper, 169 F.3d 695, 703 (11th Cir.), cert. denied, 528 U.S. 934 (1999). If

 cause is established, a petitioner must demonstrate prejudice.                 To

 demonstrate prejudice, a petitioner must show "there is at least a reasonable

 probability that the result of the proceeding would have been different had the

 constitutional violation not occurred." Owen, 568 F.3d at 908.

       Alternatively, a petitioner may obtain review of a procedurally barred

 claim if he satisfies the actual innocence “gateway” established in Schlup v.

 Delo, 513 U.S. 298 (1995).      The gateway exception is meant to prevent a

 constitutional error at trial from causing a miscarriage of justice and conviction

 of the actually innocent. Kuenzel v. Comm’r, Ala. Dep’t of Corr., 690 F.3d

 1311, 1314 (11th Cir. 2012) (per curiam) (quoting Schlup, 513 U.S. at 324), cert.

 denied, 569 U.S. 1004 (2013).

                                         9
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 10 of 27 PageID 1593




          The record shows that, although given the opportunity, Petitioner failed

 to cure the insufficiencies of the claims within the time allowed by the state

 court.    Ex. P at 101.     The state court did not address the merits of these

 grounds finding them deficiently pled. Petitioner cannot return to the state

 court to exhaust these claims; therefore, he has procedurally defaulted these

 grounds for relief.      He has failed to show cause and prejudice or that a

 fundamental miscarriage of justice will result if the Court does not reach

 merits of grounds one, two, and four of the Amended Petition.

          In the alternative, the Court finds Petitioner is not entitled to habeas

 relief on grounds one, two, and four of the Amended Petition.4 In addition, he

 is not entitled to relief on ground three of the Amended Petition. A discussion

 addressing all four grounds follows.

                                     VI.   GROUND ONE

          In ground one of the Petition, Petitioner claims his verdict was rendered

 by an impartial juror, Mr. Blackburn, who replaced Dr. Blecha without

 examination.       Petition at 5.      The record shows, during jury selection,

 questions were asked of Dr. Richard Blecha. Ex. C at 20, 41. Ultimately, the

 panel consisted of Dr. Blecha, Pamela Perkins, Marilyn Kalena-Larrison,



 4 The Court recognizes Petitioner attempted to present grounds one, two, and four in the
 state court system and he proceeded without counsel in the post-conviction proceeding.

                                             10
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 11 of 27 PageID 1594




 William Gary, Karen Muse, Ronald Bowens, and Kalena Mays [alternate]. Id.

 at 183. The Clerk’s Memorandum of Trial lists the following jurors: 1 Mr.

 Blecha; 2 Ms. Perkins; 3 Ms. Kalena-Larrison; 4 Mr. Gary; 5 Ms. Muse; 6 Mr.

 Bowens; and 7 Ms. Mays (Alt). Ex. U.

       The only instance in the record in which the name “Mr. Blackburn”

 appears is that portion of the record concerning the polling of the jurors. Ex.

 D at 452. After the defense requested the jury be polled, the court asked the

 clerk to poll the jury:

                    THE CLERK: Mr. Blackburn, are these your
              verdict – are these your true and correct verdicts?

                    THE JUROR: Yes.

                    THE CLERK: Ms. Perkins, are these your true
              and correct verdicts?

                    THE JUROR: Yes.

                    THE CLERK: Mr. [sic] Calena Larson [sic],
              are these your true and correct verdicts?

                    THE JUROR: Yes.

                    THE CLERK: Mr. [sic] Muse, are these your
              true and correct verdicts?

                    THE JUROR: Yes.

                    THE CLERK: Mr. Gary, are these your true
              and correct verdicts?



                                       11
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 12 of 27 PageID 1595




                      THE JUROR: Yes.

                     THE CLERK: Mr. Bowens, are these your true
               and correct verdicts?

                      THE JUROR: Yes.

 Ex. D at 452-53 (emphasis added).

        Upon review, this is, at most, a clerk’s mere misstatement of the juror’s

 name during polling or a court reporter’s scrivener’s error in documenting the

 proceeding.5 The record shows Dr. Blecha was on the panel and the clerk’s

 trial memorandum demonstrates the jury was empaneled and sworn and the

 following jurors rendered a verdict: Mr. Blecha, Ms. Perkins, Ms. Kalena-

 Larrison, Mr. Gary, Ms. Muse, and Mr. Bowens. There is no evidence in the

 record that a Mr. Blackburn replaced Dr. Blecha.               Again, either the clerk

 misspoke during the proceeding or the court reporter simply made a scrivener’s

 error or misheard the name called out by the clerk.

        There is no evidence of actual impartiality on the part of a juror as

 Petitioner has not demonstrated that any juror was unable to put aside any

 bias and return a verdict based on the evidence and the law.                       Indeed,



 5 Apparently, the court reporter had some difficulty accurately hearing/transcribing the
 names and gender of some of the panel members during this portion of the proceeding as
 there are a few inaccuracies reflected in this section of the trial transcript. The reporter
 referred to Ms. Kalena-Larrison, one of the jurors, as “Mr. Calena Larson” and to Ms. Muse,
 another juror, as “Mr. Muse.” These apparent scrivener’s errors or errors on the part of the
 clerk are inconsequential.

                                             12
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 13 of 27 PageID 1596




 Petitioner has failed to show an allegedly biased juror, a “Mr. Blackburn”

 served on the panel.         Thus, Petitioner’s claim of impartiality is due to be

 denied.

                                     VII.    GROUND TWO

        In his second ground for relief, Petitioner complains that he was mis-

 identified at trial as a black male when he is a white male. Petition at 7. The

 record demonstrates that Detective Carol Austin McKinnon, when asked if she

 could recognize the defendant after encountering him during her capacity as

 serving as a detective in August of 2013, said she could and referred to the

 defendant as the person sitting at the defense table, “wearing glasses, black

 male with a gray suit.”6 Ex. D at 273. The prosecutor asked that the record

 show that the witness had identified the defendant, and the court did so. Id.

 Defense counsel made no objection.

        The Arrest and Booking Report shows Detective McKinnon, the

 arresting officer, conducted the interview of Petitioner, and the report reflects

 that Petitioner is a white male. Ex. A at 1-5. Therefore, at most, Detective

 McKinnon misspoke at the trial when she described Petitioner as the black


 6 Officer Thomas E. Howell, the latent fingerprint examiner who testified at trial, identified
 the defendant, describing him as the gentleman at the far table wearing a pair of black and
 silver glasses and “kind of like a blue shirt with like a gray suit and yellow, and it looks like
 a blue and red tie.” Ex. D at 321. The court stated the record should reflect that the witness
 identified the defendant. Id.

                                                13
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 14 of 27 PageID 1597




 male in the gray suit at the defense table. Notably, the defense table would

 have included two women, Samantha Smart and Belkis Plata, the attorneys

 who represented Petitioner at trial. Ex. D at 190.

       Again, this is an instance where the witness misspoke, or the

 transcriptionist made a scrivener’s error and wrote “black” instead of “white.”

 There is clear record evidence that Petitioner is a white male who submitted

 his fingerprints and identification to the pawn shop. Ex. A at 87-89. The

 state introduced this evidence to the jury. Ex. D at 306-311. Ms. Samantha

 Lyle, the manager of Gold & Coin Shop attested that when Petitioner

 presented his driver’s license photo, she looked at him and confirmed he was

 the person on the driver’s license and was the person in front of her. Id. at

 312. Additionally, she identified Petitioner in the courtroom by pointing him

 out as the male wearing a gray suit. Id. The court directed that the record

 show Petitioner had been identified by Ms. Lyle. Id.

       To the extent Petitioner is claiming he was deprived of a fair trial, he has

 not adequately supported a claim of deprivation of due process of law pursuant

 to the Fourteenth Amendment to the United States Constitution. “Cases in

 [the United States Supreme Court] have long proceeded on the premise that

 the Due Process Clause guarantees the fundamental elements of fairness in a

 criminal trial.” Spencer v. State of Tex., 385 U.S. 554, 563-64 (1967). The

                                        14
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 15 of 27 PageID 1598




 Fifth Amendment provides: “[no person shall . . . be deprived of life, liberty, or

 property, without due process of law[.]” U.S. Const. amend. V.                The

 Fourteenth Amendment provides any state shall not deprive any person of life,

 liberty, or property, without due process of law. U.S. Const. amend. 14. The

 Fifth Amendment’s due process protection applies to the states by virtue of the

 Fourteenth Amendment. U.S. Const. amends. 5, 14.

         This Court has thoroughly reviewed the record.          It demonstrates

 Petitioner received fair process in the state court proceeding and is not entitled

 to habeas relief on a deprivation of due process claim. Detective McKinnon

 stated she recognized Petitioner and said he was seated at the defense table,

 wearing glasses and a gray suit. Ex. D at 273. She either erred in describing

 Petitioner to the jury or the transcriptionist erred in recording Detective

 McKinnon’s testimony.        The error went uncontested at the proceeding.

 There is other very significant evidence in the record that Petitioner was the

 person who took the two items into the pawn shop, signed the Florida

 Pawnbroker     Transaction    Form,    and   provided    fingerprints   and   the

 identification card to the pawnshop manager. Officer Howell attested that

 the fingerprint on the original pawn transaction form matched that of Robert

 Hill.   Id. at 322.   Ms. Lyle testified Petitioner was the person who stood




                                        15
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 16 of 27 PageID 1599




 before her in the pawn shop, presented the identification card, and signed the

 form.7

       Petitioner has failed to support a claim of constitutional dimension. He

 was not deprived of fundamental fairness in his criminal trial. Consequently,

 ground two is due to be denied.

                              VIII.    GROUND THREE

       In his third ground for relief, Petitioner claims he was wrongly sentenced

 as a habitual felony offender as the state failed to show he qualified as a

 habitual felony offender. Petition at 8. In support, he contends that the state

 failed to provide properly certified documents for predicate case no. 2000-CF-

 013065 (burglary of a structure from Hillsborough County, Florida) resulting

 in his being wrongly sentenced to “a 5 year enhanced sentence.” Id.

       The circuit court addressed the merits of this claim in denying

 Petitioner’s amended Rule 3.850 motion. Ex. P at 101-102. The court held:

                     As to any allegation that his HFO sentence is
              illegal, this Court also finds such claim to be
              erroneous. On April 10, 2014, the State filed its
              Second Amended Notice of Intent to Classify
              Defendant as a Habitual Felony Offender, listing two
              predicate felonies: an April 26, 2010, prior conviction
              for Driving While License Suspended or Revoked and
              an April 10, 2001, prior conviction for Burglary to

 7 “Overwhelming eyewitness testimony is internally consistent[.]” Rivas v. United States,
 No. 8:07-cv-22-T-17TGW, 8:01-CR-212-T-17TGW, 2007 WL 2154194, at *4 (M.D. Fla. July
 24, 2007) (not reported in F.Supp.2d).

                                             16
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 17 of 27 PageID 1600




              Structure. (Ex. F.) At the sentencing hearing, the
              State submitted the judgment and sentences of these
              two prior felony convictions as exhibits and a
              fingerprint analyst certified these prior felonies.
              (Exs. G; H at 6-7; 10-20.) Thereafter, the trial court
              adjudicated Defendant, on the record, as an HFO.
              (Ex. H at 25-26.) This Court further notes Defendant
              has previously attacked his HFO sentence in a rule
              3.800(a) motion. (Ex. I.) On August 11, 2016, this
              Court denied said motion and the First District Court
              of Appeal affirmed this Court’s denial through a
              Mandate issued on November 26, 2016. (Exs. J; K.)
              As such, Defendant’s claims regarding his HFO
              sentence are denied.

 Ex. P at 101-102. The First District Court of Appeal (1st DCA) affirmed per

 curiam. Ex. R. The mandate issued on October 15, 2018. Id.

       The Court finds the state court’s determination is consistent with federal

 precedent.    The 1st DCA’s decision, although unexplained, is entitled to

 AEDPA deference.      Applying the look through presumption described in

 Wilson, the state court’s ruling is based on a reasonable determination of the

 facts and a reasonable application of the law.      In brief, the state court’s

 adjudication of the claim is not contrary to or an unreasonable application of

 clearly established federal law or based on an unreasonable determination of

 the facts based on the evidence presented. Therefore, this claim is due to be

 denied.




                                       17
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 18 of 27 PageID 1601




       The record shows the following. The state, on December 20, 2013, filed

 a Notice of Intent to Classify Defendant as an Habitual Felony Offender. Ex.

 A at 26. Thereafter, on January 22, 2014, the state filed an Amended Notice

 of Intent to Classify Defendant as an Habitual Felony Offender. Id. at 28.

 On April 8, 2014, the state filed another Amended Notice of Intent to Classify

 Defendant as a Habitual Felony Offender. Id. at 97. Finally, on April 10,

 2014, the state filed a “Second Amended Notice of Intent to Classify Defendant

 as a Habitual Felony Offender” with a handwritten modification of the date of

 the second felony, a Hillsborough County conviction for burglary of a structure,

 on April 10, 2001 (case no. 2000-CF-13065).8 Id. at 110. The state, on April

 10, 2014, filed a composite exhibit and a certified disposition packet for the

 Hillsborough County cases, case no. 2010-CF-000131 (driving while license

 suspended or revoked, habitual traffic offender status) and case no. 2000-CF-

 13065 (burglary of a structure). Id. at 112-27.

       The court conducted a sentencing proceeding on April 10, 2014. Ex. A

 at 171-206.    Officer Shilonda Adams of the Jacksonville Sheriff’s Office

 attested that the judgments and sentences are certified judgments and

 sentences.    Id. at 182-83.   She testified case number 2010-CF-131 has a




 8 This amendment was made without objection.   Ex. A at 193.

                                         18
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 19 of 27 PageID 1602




 certification on it but the other case, case number 2000-CF-13065, “has

 certification on the original package of it.” Id. at 183. The court credited Ms.

 Adams’ testimony and accepted her testimony of adequate certification of the

 documents. Id. at 189.

       The court found the convictions were qualifying felonies, they occurred

 on separate dates, that one or both of the convictions, or release therefrom,

 were within five years of the offense for which Petitioner was being sentenced,

 Petitioner had not received a pardon for either offense, neither offense had

 been set aside in any post-conviction proceeding, and none of the offenses

 concerned drug possession. Id. at 195. The court found by a preponderance

 of the evidence that Petitioner met the criteria to be classified an habitual

 felony offender. Id. at 196. The court further found Petitioner is a danger to

 the community and it is necessary for the protection of the public to sentence

 him as an habitual offender. Id.

       At sentencing, the state argued Petitioner is a twenty-time convicted

 felon. Id. at 201. The state noted Petitioner has been a felon since 1993. Id.

 at 202.   The state said Petitioner’s record shows he has been convicted of

 “crimes of dishonesty and endangering the streets of Jacksonville by

 continuing to drive while his license has been suspended or revoked[.]” Id.

 After hearing argument, the court adjudicated Petitioner guilty and sentenced

                                       19
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 20 of 27 PageID 1603




 him to ten years in prison as an habitual felony offender. Id. at 205. See Ex.

 A at 98-104, Judgment and Sentence.

       Petitioner filed a Motion to Correct Illegal Sentence pursuant to Rule

 3.800(a), Fla. R. Crim. P. Ex. M at 1-5. The circuit court denied the motion,

 finding the trial court complied with the procedure set forth in the habitual

 offender statute, counsel stipulated to the amendment during the sentencing,

 the felonies in the state’s notice comply with the statute, and the trial court

 properly adhered to the statute in relying on the 2010 offense. The 1st DCA

 affirmed per curiam. Ex. O. The mandate issued on November 29, 2016.

 Id.

        The record refutes Petitioner’s claim that he was improperly sentenced

 to a habitual offender sentence. The state filed the appropriate notices and

 Petitioner received the notices.     At sentencing, the court relied on two

 qualifying felonies. The court determined they were qualifying felonies, they

 occurred on separate dates, and that one or both of the convictions or release

 therefrom, was within five years of the current offense. In short, the court

 found Petitioner met the criteria to be classified as an habitual felony offender.

       The documents are in the record.        Testimony supported the court’s

 conclusion that the judgments and sentences were certified and properly relied

 upon. The record shows the qualifying prior felony convictions existed and

                                        20
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 21 of 27 PageID 1604




 Petitioner did not adequately contest the convictions to show otherwise.

 Neither side had information that Petitioner had received a pardon for either

 prior offense or that either offense had been set aside in any post-conviction

 proceeding. Based on all of these factors, the trial court properly classified

 Petitioner as an habitual felony offender and he is not entitled to habeas relief.

       Alternatively, the Court finds this claim presents an issue purely of state

 law that is not cognizable on federal habeas review. It involves a statutory

 interpretation of state law by state courts, not a claim of constitutional

 dimension that Petitioner is in custody in violation of the Constitution or law

 or treaties of the United States. 28 U.S.C. § 2254(a). Of import, the writ of

 habeas corpus under 28 U.S.C. § 2254 “was not enacted to enforce State-

 created rights.” Cabberiza v. Moore, 217 F.3d 1329, 1333 (11th Cir. 2000)

 (citing Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988) (per curiam)),

 cert. denied, 531 U.S. 1170 (2001).

       The law in the Eleventh Circuit allows that only in cases of federal

 constitutional error will a federal writ of habeas corpus be available.       See

 Jones v. Goodwin, 982 F.2d 464, 471 (11th Cir. 1993); Krasnow v. Navarro, 909

 F.2d 451, 452 (11th Cir. 1990). Consequently, federal habeas relief does not

 lie for errors of state law. It is certainly not the province of this Court to

 reexamine state-court determinations on issues of state law. See Estelle v.

                                        21
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 22 of 27 PageID 1605




 McGuire, 502 U.S. 62, 67-68 (1991). "This limitation on federal habeas review

 is of equal force when a petition, which actually involves state law issues, is

 'couched in terms of equal protection and due process.'" Branan v. Booth, 861

 F.2d at 1508 (quoting Willeford v. Estelle, 538 F.2d 1194, 1198 (5th Cir. 1976)).

           As the Eleventh Circuit has instructed, “state law is what the state

 courts say it is.” Pinkney v. Sec’y, DOC, 876 F.3d 1290, 1299 (11th Cir. 2017),

 cert. denied, 139 S. Ct. 193 (2018). Indeed, “it is not a federal court’s role to

 examine the propriety of a state court’s determination of state law.”         Id.

 Therefore, this Court will not reexamine state-court determinations on state-

 law questions. As such, a federal habeas corpus court will be bound by the

 Florida court's interpretation of its own laws unless that interpretation

 breaches a federal constitutional mandate.      McCoy v. Newsome, 953 F.2d

 1252, 1264 (11th Cir. 1992) (per curiam), cert. denied, 504 U.S. 944 (1992).

 Since Petitioner’s claim raised in ground three presents an issue that is not

 cognizable in this habeas proceeding, it cannot provide a basis for federal

 habeas corpus relief. Furthermore, the Court finds there is no breach of a

 federal constitution mandate and Petitioner is not entitled to federal habeas

 relief.




                                         22
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 23 of 27 PageID 1606




                            IX.   GROUND FOUR

       Petitioner, in his fourth ground for relief, claims he received the

 ineffective assistance of counsel based on counsel’s failure to adequately fight

 on behalf of Petitioner, including failing to object to the change from juror

 Blecha to juror Blackburn, failing to object when a witness described him as

 black, and failing to object to Petitioner being found a danger to the public at

 sentencing.

       The record does not support Petitioner’s contention that juror Blecha was

 replaced by Mr. Blackburn during the trial. Upon review, there is no record

 evidence of juror replacement and this claim is wholly unsupported.

 Therefore, counsel was not ineffective for failure to object. Counsel need not

 make a meritless objection that would not have obtained relief. Brewster v.

 Hetzel, 913 F.3d 1042, 1056 911th Cir. 2019). Counsel’s performance did not

 fall outside the range of reasonably professional assistance.      In addition,

 Petitioner has not shown resulting prejudice as there is no reasonable

 probability that if defense counsel had objected, his objection would have been

 sustained.

       Although Detective McKinnon may have mis-spoke and described

 Petitioner as a black male, Detective McKinnon said she recognized Petitioner

 and signified he was the male, wearing glasses, in the gray suit, seated at the

                                       23
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 24 of 27 PageID 1607




 defense table.    The trial court accepted the Detective’s identification of

 Petitioner. Detective McKinnon also accurately recorded that Petitioner was

 a white male on the Arrest and Booking Report. The Florida Pawnbroker

 Transaction Form shows Petitioner is a white male.        Ex. A at 87.     An

 objection to the mischaracterization that Petitioner was a black male may have

 been sustained if that was what Detective McKinnon said and not just a

 mistake in the transcription by the court reporter, but it would have made no

 difference as the statement did not prejudice Petitioner.         Petitioner’s

 photograph and fingerprint were on the pawnbroker transaction form and Ms.

 Lyle, an employee of the pawnshop, positively identified Petitioner as the

 person who signed the pawn transaction form and pawned the guitar and

 keyboard.

       As noted by Respondents, this mistake, if one was made by Detective

 McKinnon, would not have adequately supported a motion for judgment of

 acquittal.   Response at 34.      The jury weighed the Detective’s in-court

 identification when making its decision. Also, Detective McKinnon was not a

 witness to the offense itself; she interviewed the suspect. As there was other

 stronger evidence of identification at trial, this apparent mistake had no

 significant bearing on the jury’s decision.




                                        24
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 25 of 27 PageID 1608




       Otherwise, if this is a mistake made during transcription, counsel would

 not have had an opportunity to object as this type of error would have occurred

 after the trial.   Therefore, the Court concludes counsel did not perform

 deficiently.

       Under these circumstances, counsel cannot be deemed deficient for

 failing to object or take any other actions suggested by Petitioner.

 Furthermore, there is no reasonable probability that the outcome of the case

 would have been different if defense counsel had taken the action suggested by

 Petitioner.

       With respect to sentencing, Petitioner claims his counsel performed

 deficiently for failure to object to the trial court’s finding he was a danger to

 the community and it was necessary for the protection of the public to sentence

 Petitioner as an habitual offender. Ex. M at 51. The record demonstrates

 Petitioner was an habitual felony offender.      He had an abysmal criminal

 record, with twenty prior felony convictions and multiple misdemeanor

 convictions. Ex. A at 105. The state argued Petitioner presented a danger to

 the community based on his driving record, driving while his license had been

 suspended or revoked. Id. at 202.

       The state court found Petitioner qualified as an habitual felony offender,

 he was a danger to the community, and he should be adjudicated guilty and

                                        25
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 26 of 27 PageID 1609




 sentenced as an habitual felony offender. The state court’s interpretation of

 state law is binding upon this Court. “This Court cannot therefore overturn

 the state court’s determination of state law, even if its determination is

 intertwined with an ineffective assistance of counsel claim under the Sixth

 Amendment.” Devers-Division v. Sec’y, Dep’t of Corr., No. 8:14-cv-388-KKM-

 JSS, 2021 WL 2581609, at *7 (M.D. Fla. June 23, 2021).

       Petitioner has not satisfied the two-pronged Strickland standard. As

 the threshold standard has not been met, Petitioner has failed to demonstrate

 that his state court proceeding was fundamentally unfair and his counsel

 ineffective. Petitioner has failed to demonstrate either a Sixth or Fourteenth

 Amendment violation under the Unite States Constitution.           Therefore,

 ground four is due to be denied.

       Accordingly, it is now

       ORDERED AND ADJUDGED:

       1.    The Amended Petition for Writ of Habeas Corpus (Doc. 8) is

 DENIED.

       2.    This action is DISMISSED WITH PREJUDICE.

       3.    The Clerk shall enter judgment accordingly and close this case.




                                      26
Case 3:19-cv-00408-BJD-PDB Document 16 Filed 08/16/21 Page 27 of 27 PageID 1610




        4.     If Petitioner appeals the denial of his Amended Petition (Doc. 8),

 the Court denies a certificate of appealability.9 Because this Court has

 determined that a certificate of appealability is not warranted, the Clerk shall

 terminate from the pending motions report any motion to proceed on appeal as

 a pauper that may be filed in this case. Such termination shall serve as a

 denial of the motion.

        DONE AND ORDERED at Jacksonville, Florida, this 16th day of

 August, 2021.




 sa 8/11
 c:
 Robert Glen Hill
 Counsel of Record




 9 This Court should issue a certificate of appealability only if a petitioner makes "a
 substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). To make
 this substantial showing, Petitioner "must demonstrate that reasonable jurists would find
 the district court's assessment of the constitutional claims debatable or wrong," Tennard v.
 Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or
 that "the issues presented were 'adequate to deserve encouragement to proceed further,'"
 Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880,
 893 n.4 (1983)). Upon due consideration, this Court will deny a certificate of appealability.


                                              27
